COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Leonard Lee Smith v. The State of Texas
Appellate case number:      01-18-00331-CR
Trial court case number:    16-CR2070
Trial court:                10th District Court of Galveston County

        A jury convicted appellant, Leonard Lee Smith, of the felony offense of assault
family violence, and assessed his punishment at confinement for thirty years. And, the
trial court appointed Jared S. Robinson to represent appellant on appeal. The trial court
clerk has filed a supplemental clerk’s record containing the trial court’s order granting
Jared S. Robinson’s motion to withdraw and a Notice of Appointment of Kenneth B.
Florence as appellant’s counsel on appeal.
       The Clerk of this Court is directed to note Kenneth B. Florence’s appearance as
appointed counsel for appellant and Jared S. Robinson’s withdrawal as counsel for
appellant on the docket of this Court.
      No later than 30 days from the date of this order, counsel is directed to file an
amended or supplemental brief on appellant’s behalf or notify the Clerk of this
Court that counsel adopts the appellant’s brief filed in this appeal on November 28,
2019. See TEX. R. APP. P. 38.6.
      Jared S. Robinson’s motion to withdraw as counsel, filed in this Court on March
29, 2019, is dismissed as moot. And, appellant’s motion to stay the proceedings, filed
on April 3, 2019, is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                     Acting individually     Acting for the Court

Date: __April 23, 2019


                                            1